Citation Nr: 0621839	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-13 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post operative 
residuals of a hemilaryngectomy due to carcinoma of the 
larynx.

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his cancer of the larynx is 
service-connected due to his exposure to herbicides while 
serving in the Republic of Vietnam.  While the medical record 
supports the appellant's assertion that there is a link 
between his cancer and herbicide exposure, the record also 
shows that cancer of the larynx was not demonstrated to a 
compensable degree in-service or until many years post 
service, and the Board notes that the presumptive provisions 
of 38 C.F.R. §§ 3.307, 3.309 (2005), as they relate to 
herbicide exposure, are only applicable if the appellant 
actually stood on the land mass of the Republic of Vietnam.  

In this latter regard, the veteran contends that he served in 
the Republic of Vietnam from February through April 1971.  
The National Personnel Records Center was not able to confirm 
this claim.  Still, the United States Army and Joint Services 
Records Research Center has yet to be contacted by VA.  Given 
the specificity of the appellant's contentions regarding his 
in country service, and the fact that the appellant's unit 
records are in the custody of the United States government, 
the provisions of 38 U.S.C.A. § 5103A (West 2002) warrant 
further development.

Further, the record reflects that the appellant served in the 
United States Air Force Reserve after his active duty 
service.  As his Air Force Reserve records may verify his 
claim of service on the land mass of the Republic of Vietnam 
further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the dates of all 
active duty, inactive duty for training, 
and active duty for training service with 
any branch of the United States Armed 
Forces.  Thereafter, the RO should 
undertake all appropriate development to 
secure records verifying his military 
service, including reserve service, and 
secure photocopies of all personnel 
records.  All efforts to conduct this 
development must be documented in the 
claims folder.  If no additional records 
are available, a formal written 
unavailability memorandum must be added to 
the claims file.

2.  Thereafter, this REMAND, a copy of the 
veteran's DD 214, and a copy of all 
service personnel records should be sent 
to the U.S. Army and Joint Services 
Records Research Center.  The JSRRC should 
be requested to provide any additional 
information that would corroborate the 
veteran's alleged service in Vietnam at 
any time between February 1971 through and 
including April 1971 with the 8th Avionics 
Maintenance Squadron in Da Nang and/or Cam 
Rahn Bay, Republic of Vietnam.  This 
request includes attempting to secure 
photocopies of any temporary duty orders 
detailing the appellant from Ubon 
Airfield, Thailand to any location on the 
land mass of the Republic of Vietnam.  If 
no additional records are available, a 
formal written unavailability memorandum 
must be added to the claims file

3.  The RO should contact the veteran and 
invite him to submit any independently 
verifiable evidence showing that he 
actually served on the land mass of the 
Republic of Vietnam.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky V. West, 12 Vet. App. 369 (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

